                 Case 3:21-cr-00156-SI Document 30 Filed 08/13/21 Page 1 of 3




 1 JOANNA P. SHERIDAN (CABN 260090)
   J.P. SHERIDAN LAW
 2 601 Montgomery Street, Suite 850
   San Francisco, CA 94111
 3 (415) 347-2700

 4 Attorney for Defendant
   TOLUFALE IEREMIA
 5
                                     UNITED STATES DISTRICT COURT
 6
                                   NORTHERN DISTRICT OF CALIFORNIA
 7
                                          SAN FRANCISCO DIVISION
 8

 9   UNITED STATES OF AMERICA,                        )   NO. CR 21-00156 SI
                                                      )
10           Plaintiff,                               )   STIPULATION AND ORDER CONTUINGING
                                                      )   STATUS CONFERENCE AND EXCLUDING
11      v.                                            )   TIME UNDER THE SPEEDY TRIAL ACT
                                                      )
12   TOLUFALE IEREMIA,                                )
                                                      )
13           Defendant.                               )
                                                      )
14

15           The above captioned case is currently scheduled for status conference on August 17, 2021.
16 Counsel for Mr. Ieremia, assisted by her firearms expert, has viewed the physical evidence in the case

17 and thereafter requested additional discovery from the government consisting of bench notes and

18 microscopic photographs relied upon by the SFPD Crime Lab in conducting their analysis of the same

19 evidence. In order to afford the defense a sufficient opportunity to obtain, review and analyze the

20 additional discovery, undersigned counsel also jointly request that the Court continue the status

21 conference currently set on August 17, 2021 to September 28, 2020 at 1:00 pm.

22           The parties agree and stipulate that the time between August 17, 2021 and the next status date of
23 September 28, 2020 should be excluded, under 18 U.S.C. §3161(H)(7)(A) and (B)(iv). The ends of justice

24
     served by the granting of the continuance outweigh the best interests of the public and the defendant in a
25
     speedy and public trial because a failure to grant the requested continuance would unreasonably deny
26

27

28 STIPULATION TO CONTINUE HEARING AND EXCLUDE TIME
     AND [PROPOSED] ORDER
     21-cr-00156 SI
                                                     1
                Case 3:21-cr-00156-SI Document 30 Filed 08/13/21 Page 2 of 3




 1 defense counsel the reasonable time necessary for effective preparation, taking into account the exercise

 2 of due diligence in preparing to challenge the warrant in this case.

 3
            IT IS SO STIPULATED.
 4
     DATED: August 13, 2021                                      __/s/__Joanna Sheridan____________
 5                                                               JOANNA SHERIDAN
                                                                 Attorney for Defendant, Gregory Masztal
 6

 7
     DATED: August 13, 2021                                      __/s/__with permission______________
 8                                                               DAN KARMEL
                                                                 Assistant United States Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION TO CONTINUE HEARING AND EXCLUDE TIME
     AND [PROPOSED] ORDER
     21-cr-00156 SI
                                                     2
               Case 3:21-cr-00156-SI Document 30 Filed 08/13/21 Page 3 of 3




 1                                                  ORDER

 2          Based on the reasons provided in the stipulation of the parties above, the Court hereby FINDS
 3 that the ends of justice served by the granting of the continuance from August 17, 2021 through

 4 September 28, 2021 outweigh the best interests of the public and the defendant in a speedy and public

 5 trial because a failure to grant the requested continuance would unreasonably deny defense counsel the

 6 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 7          Based on these findings, it is hereby ORDERED that time be excluded under the speedy trial act,
 8 18 U.S.C. Section 3161(H) (7)(A) and (B)(iv) from August 17, 2021 until the next status date of

 9 September 28, 2021.

10          Further, it is ORDERED that the STATUS hearings in this matter be continued to September 28,
11 2021 at 1:00 pm.

12          IT IS SO ORDERED.
13

14
     DATED:____________
           August 13, 2021                       _____________________________________________
15                                               THE HONORABLE SUSAN ILLSTON
                                                 Senior United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION TO CONTINUE HEARING AND EXCLUDE TIME
     AND [PROPOSED] ORDER
     21-cr-00156 SI
                                                    3
